Exhibit 10.7

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“Lease”) is made as of the 1” day of June, 2012 by and
between RlCHARD B. and WENDY A. BOYER (“Lessor”), and EXCHANGE
UNDERWRITERS, INC., a Pennsylvania corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, in consideration of the rents, covenants and agreements hereinafter set
forth, the parties hereto do enter into the following agreement:

 

ARTICLE I

LEASED PREMISES AND TERM

 

1.1                               Leased premises.

 

Lessor hereby leases to Tenant, and Tenant hereby rents from Lessor, all of the
following property owned by Lessor and located in Canonsburg, Washington County,
Pennsylvania: 0) all that certain lot on which the Building (as defined below)
is located, as more fully described on Exhibit A attached hereto (the “Land”),
and (ii) that certain office building known and numbered as 121 West Pike
Street, Canonsburg, Pennsylvania (the “Building”, and collectively with the
Land, the “Premises”).

 

1.2                               Lease Term.

 

The term of this Lease shall commence on June 1, 2012 and shall end on May 31,
2017 (the “Lease Term”). Tenant shall have the option to renew the Lease for one
additional five (5)-year period, upon all of the terms set forth herein, but at
a market rental determined by an independent qualified real estate appraiser,
the expense of which shall be equally shared by Lessor and Tenant. Tenant shall
exercise the option by giving Lessor written notice thereof at least ninety (90)
days prior to the expiration of the initial five-year term.

 

ARTICLE 2

RENT

 

2.1                               Minimum Rent.

 

During the five-year Lease Term, Tenant covenants and agrees to pay to Lessor,
without notice, demand, counterclaim or setoff, at Lessor’s address for notices
specified herein, as rent (“Minimum Monthly Rent”) for the Premises an amount
equal to One Thousand Seven Hundred and 00/100 ($1,700.00) per month. Minimum
Monthly Rent shall be payable in advance of the first day of the Lease Term and
on the first day of each and every calendar month thereafter during the Lease
Term. The payment shall be proratably reduced in the case of any partial
calendar month for which such payment is made.

 

2.2                               Miscellaneous Rent Provisions.

 

All Minimum Monthly Rent payments and all other amounts to be paid by Tenant
hereunder (“Additional Rent”) which are not paid within five (5) days of the
date thereof shall be subject to late charge of five percent (5%) of the amount
due.

 

2.3                               Real Estate Taxes.

 

Lessor shall, throughout the Lease Term, pay all real estate taxes (as
hereinafter defined) assessed or imposed upon the Premises.

 

--------------------------------------------------------------------------------


 

2.4                               Lessor’s Expenses.

 

If Lessor pays any monies or incurs any expense to correct a breach of this
Lease by Tenant or to do anything in this Lease required to be done by Tenant,
or incurs any expense (including, but not limited to, attorneys’ fees and court
costs) as a result of Tenants’ failure to perform any of Tenant’s obligations
under this Lease, all amounts so paid or incurred shall, after five (5) days’
notice to Tenant, be considered Additional Rent payable by Tenant with the first
Minimum Monthly Rent installment thereafter becoming due and payable, and may be
collected as provided by law in the case of rent.

 

ARTICLE 3

UTILITIES

 

Tenant shall pay as Additional Rent hereunder all charges for steam,
electricity, gas, water, sewer, telephone service and other utilities furnished
to the Premises, whether furnished by Lessor or directly by a utility company.
Tenant covenants that all such charges shall be promptly paid directly to the
providers of such services when due and shall indemnify and hold Lessor harmless
from any fees, charges or assessments by any such utility company. In the event
that Lessor is required to pay any utility service fees for the Premises, such
fees shall be deemed Additional Rent hereunder.

 

ARTICLE 4

CONDUCT OF BUSINESS BY TENANT

 

4.1                               Use of Premises.

 

The Premises shall be occupied and used by Tenant solely as office space, and
Tenant shall not use or permit or suffer the use of the Premises for any other
business or purpose.

 

4.2                               Operation by Tenant.

 

Tenant covenants and agrees that it will: store garbage, trash, rubbish and
other refuse in proper waste containers on the Premises, and remove the same
frequently and regularly and, if directed by Lessor, by such means and methods
and at such times and intervals as are designated by Lessor, all at Tenant’s
cost; not permit any objectionable advertising medium visible Or audible outside
the Premises; keep all mechanical equipment in good working order and condition;
not commit or permit waste or nuisance upon the Premises, not permit or cause
unpleasant odors or unreasonable noise to emanate or be dispelled from the
Premises; comply with all laws, ordinances, rules and regulations of
governmental, public private and other authorities and agencies with respect to
the use or occupancy of the Premises, and including but not limited to the
Williams-Steiger Occupational Safety and Health Act; not permit any noxious,
toxic, or corrosive fuel or gas, dust, dirt or fly ash on the Premises; not
place a load on any floor of the Premises which exceeds the floor load per
square foot which such floor was designed to carry.

 

4.3                               Painting, Decorating, Displays. Alterations.

 

Tenant will not, without Lessor’s prior written consent, paint, decorate or
change the architectural treatment of any part of the exterior of the Premises
nor any part of the interior of the Premises visible from the exterior nor make
any structural alterations, additions or changes in the Premises, and will
promptly remove any paint, decoration, alteration, addition or changes applied
or installed without Lessor’s approval and restore the Premises to an acceptable
condition or take such other action with respect thereto as Lessor directs.

 

2

--------------------------------------------------------------------------------


 

4.4                               Liability of Lessor.

 

Lessor shall not be liable to Tenant or to Tenant’s employees, agents,
licensees, invitees or visitors, or to any other person whomsoever, for (i) any
injury or damage to person or property occurring in, on, over or under the
Premises or any part thereof, whether arising from latent or patent defects, or
from repair or defect in or failure of: pipes or wiring, or the backing up of
drains or the bursting or leaking of pipes, faucets, and plumbing fixtures, or
gas, water, steam, electricity or oil leaking, escaping, or flowing into the
Premises, unless caused by the negligence or willful misconduct of Lessor; or
(ii) any loss or damage to any property or person occasioned by theft, fire, act
of God, public enemy, injunction, riot, insurrection, war, court order,
requisition, or order of governmental authority, or any other matter beyond the
control of Lessor. Tenant agrees that all personal property upon the Premises
shall be at the risk on Tenant only, and that Lessor shall not be liable for any
damage thereto or theft thereof.

 

4.5                               Tenant’s Indemnification of Lessor.

 

Tenant agrees that it will indemnify and hold and save Lessor whole and harmless
of, from and against (i) all fines, suits, loss, cost, liability, claims,
demands, actions, and judgments of every kind and character by reason of any
breach, violation, or nonperformance of any term, provision, covenant,
agreement, or condition on the part of Tenant hereunder; and (ii) all claims,
demands, actions, damages, loss, cost, liabilities, expenses, and judgments
suffered by, recovered from or asserted against Lessor on account of injury or
damage to person or property to the extent that any such damage or injury may be
incident to, arise out of, or be caused, either proximately or remotely, wholly
or in part, by an act, omission, negligence, or misconduct on the part of Tenant
or any of its agents, servants, employees, contractors, patrons, guests,
licensees, or invitees or of any other person entering upon the Premises under
or with the express or implied invitation or permission of Tenant or when any
such injury or damage is the result, proximate or remote, of the violation by
Tenant or any of its agents, servants, employees, contractors, patrons, guests,
licensees, or invitees of any law, ordinance, or governmental order of any kind,
or when ally such injury or damage may in any other way arise from or out of the
occupancy or use by Tenant, its agents, servants, employees, contractors,
patrons, guests, licensees, or invitees, of the Premises.

 

4.6                               Certain Rights Reserved By Lessor.

 

Lessor shall have the following rights, exercisable without notice and without
liability to Tenant for damage or injury to property, persons, or business and
without effecting an eviction, constructive or actual, or disturbance of
Tenant’s use of possession or giving rise to ally claim for setoff or abatement
of rent:

 

A.            To retain at all times, and to use in appropriate instances, keys
to all doors within and into the Premises. No locks shall be changed or added
without the prior written consent of Lessor.

 

B.            To have and retain a paramount title to the Premises free and
clear of any act of Tenant purporting to burden or encumber them.

 

ARTICLE 5

MAINTENANCE OF LEASED PREMISES

 

5.1                               Repairs.

 

Lessor shall be responsible for major structural repairs to the Premises (such
as roof, exterior walls, foundation and parking areas) and, unless this Lease is
terminated pursuant to Section 5.4 below, repairs and replacements necessitated
by fire and other casualties. All other repairs (including, without limitation,
repairs to the principal systems relating to the Premises, such as HVAC,
plumbing and electrical) shall be the responsibility of Tenant.

 

3

--------------------------------------------------------------------------------


 

5.2                               Maintenance by Tenant.

 

Except as otherwise provide in Section 5.1 above, Tenant shall at all times keep
the Premises (including all entrances, vestibules, sidewalks and outside areas)
and all equipment, partitions, window and window frames and moldings, glass
doors, door openers and fixtures in good order, condition and repair and clear,
orderly, sanitary and safe, damage by unavoidable casualty excepted (including,
but not limited to, doing such things as are necessary to cause the Premises to
comply with applicable laws, ordinances, rules, regulations and orders of
governmental and public bodies and agencies). If replacement of equipment,
fixtures and appurtenances located therein is necessary, Tenant shall replace
the same with new equipment, fixtures and appurtenances, and repair any and all
damage done in or by such replacement. Tenant shall maintain the grass and
grounds, and keep the sidewalks and outside areas surrounding the Building free
from snow, ice, or any other obstructions and maintain said areas in a safe
condition. If Tenant fails to perform its obligations hereunder, Lessor may (but
shall not be obligated to), after thirty (30) days notice, perform Tenant’s
obligations or perform work resulting from Tenant’s acts or omissions and add
the cost of the same to the next installment of Minimum Monthly Rent due
hereunder. If the obligation to be performed is of a nature requiring action
before the expiration of thirty (30) days, such notice will not be required.

 

5.3                               Surrender of Premises.

 

At the expiration of the Lease Term, Tenant shall surrender the Premises in the
same condition as they were in on the commencement date, reasonable wear and
tear and damage by casualty excepted, and deliver all keys for, and all
combinations of locks, safes and vaults in, the Premises to Lessor at Lessor’s
notice address.

 

5.4                               Casualty.

 

Should the Premises be damaged, destroyed or rendered unfit, wholly or
partially, for use and occupancy by fire or other casualty, Lessor shall, at its
option, either promptly replace or repair the same, or terminate this Lease, or
permit Tenant to replace or repair the same if Tenant should so desire. If the
damage is such that restoration within ninety (90) days is not feasible, then
Tenant shall have the right to terminate this Lease. Rent shall be proratably
abated during any period of restoration.

 

5.5                               Condemnation.

 

If, during the Lease Term, all of the Premises should be taken for any public or
quasi-public use under any law, ordinance, or regulation or by right of eminent
domain, or should the Premises be sold to the condemning authority under threat
of condemnation, this Lease shall terminate and the rent shall be abated during
the unexpired portion of this Lease, effective as of the date of the taking of
possession of the Premises by the condemning authority. If less than all of the
Premises shall be taken for any public or quasi-public use under any law,
ordinance or regulation, or by right of eminent domain, or should be sold to the
condemning authority under threat of condemnation, at Lessor’s option this Lease
shall not terminate, but Lessor shall forthwith at its sole expense restore and
reconstruct the building and other improvements situated on the Premises,
provided such restoration and reconstruction shall make the same reasonably
tenantable and suitable for the uses for which the Premises are leased. The rent
payable hereunder during the unexpired portion of this Lease shall be adjusted
equitably. In any event, any condemnation award, or purchase price in lieu
thereof, for the taking of all or any portion of the Premises shall be the
property of Lessor whether such award or purchase price shall be made as
compensation for diminution in value of the leasehold or for the taking of the
fee, and Tenant hereby assigns to Lessor all its right, title and interest in
and to any such award or purchase price. Nothing contained herein, however,
shall be deemed to preclude Tenant from obtaining, or to give Lessor any
interest in, any award to lessee for moving expenses or for loss of or damage to
Tenant’s fixtures, equipment or other property or for damages for cessation or
interruption of Tenant’s business.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 6

INSURANCE

 

Tenant agrees to carry public liabili1y insurance on the Premises during the
Lease Term, covering the Tenant and naming the Lessor as an additional named
insured, with terms and companies satisfactory to Lessor, with limits of not
less than $1,000,000 for bodily injury, including death, and personal injury for
anyone occurrence, $500,000 property damage insurance, or a combined single
limit of $1,000,000. Tenant’s insurance will include contractual liabili1y
coverage recognizing this Lease, and provide that Lessor and Tenant shall be
give a minimum ofthir1y (30) days written notice by the insurer prior to
cancellation, termination or reduction in such insurance coverages. Lessor shall
carry insurance against fire and other risks of physical loss or damage to the
Premises ill the amount of the full replacement value thereof. All of the
insurance coverages carried by Lessor and Tenant shall waive subrogation with
respect to the other party. Each party shall, from time to time upon request,
provide the other party with certificates or copies of the policies, evidencing
that such insurance is in full force and effect and stating the terms thereof.

 

ARTICLE 7

ASSIGNMENT, SUBLETTING AND CONCESSIONS

 

Tenant shall not sell, assign, mortgage, pledge or in any manner transfer this
Lease or any interest therein, not sublet all or any part of the Premises, nor
license concessions nor lease departments therein, without the prior written
consent of Lessor, which shall not be unreasonably withheld.

 

ARTICLE 8

DEFAULT BY TENANT

 

8.1                               Right to Re-Enter.

 

The following shall be considered for all purposes to be defaults under and
breaches of this Lease: (a) ally failure of Tenant to pay any Minimum Monthly
Rent or Additional Rent within (l0) days after the due date thereof; (b) any
failure by Tenant to perform or observe any of the other terms, provisions,
conditions and covenants of this Lease for more than ten (10 days after written
notice from Lessor of such failure; (c) the bankruptcy or insolvency of Tenant
or the filing by or against Tenant of a petition in bankruptcy or for
reorganization or arrangement or for the appointment of a receiver or trustee of
all or a portion of Tenant’s proper1y, or Tenant’s assignment for the benefit of
creditors; (d) if Tenant abandons or vacates or ceases to conduct its business
on the Premises; (e) this Lease or Tenant’s interest herein or in the Premises
are executed upon or attached; or (f) the Premises come into the hands of any
person other than as expressly permitted under this lease, through fault of
Tenant. In any such event, Lessor, in addition to all other rights or remedies
it may have, shall have the right thereupon or at any time thereafter to
terminate this Lease by giving notice to Tenant stating the date upon which such
termination shall be effective, and shall have the right, either before or after
any such termination, to re-enter and take possession of the Premises, remove
all persons and property from the Premises, store such property at Tenant’s
expense, and sell such property, if necessary to satisfy and deficiency in
payments by Tenant as required hereunder, all without notice or resort to legal
process and without being deemed guilty of trespass or becoming liable for any
loss or damage occasioned thereby.

 

5

--------------------------------------------------------------------------------


 

8.2                               Acceleration.

 

Besides all other rights or remedies it may have by law or in equity, Lessor
shall have the right, upon default by Tenant hereunder: (i) to declare all rent
and other payments for the entire unexpired term of this Lease at once due and
payable and, if not paid forthwith upon Lessor’s demand, then to resort to legal
process for collection of all accelerated payments due under this Lease; or
(ii) to terminate this Lease and resort to legal process for collection of
damages and/or eviction; or (iii) re-enter and attempt to relet without
terminating this Lease and remove all persons and property from the Premises,
and to remove and store such property in a public warehouse or elsewhere at the
cost of and for the account of Tenant, all without service of notice or resort
to legal process and without being deemed guilty of trespass, or becoming liable
for any loss or damage which may be occasioned thereby.

 

8.3                               Right to Relet.

 

If Lessor re-enters the Premises as above provided, or if it takes possession
pursuant to legal proceedings or otherwise, it may either terminate this Lease
or it may, from time to time, without terminating this Lease, make such
alterations and repairs as it deems advisable to relet the Premises, and relet
the Premises or any part thereof for such term or terms (which may extend beyond
the Lease Term) and at such rentals and upon such other terms and conditions as
Lessor in its sole discretion deems advisable; upon each such reletting, all
rentals received by Lessor therefrom shall be applied, first, to any
indebtedness other than rent due hereunder from Tenant to Lessor; second, to pay
any costs and expenses of reletting, including brokers’ and attorneys’ fees and
costs of alterations and repairs; third, to rent due hereunder, and the residue,
if any, shall be held by Lessor and applied in payment of future rent as it
becomes due hereunder. If rentals received from such reletting during any month
are less than that to be paid during that month by Tenant hereunder, Tenant
shall immediately pay any such deficiency to Lessor. No re-entry or taking
possession of the Premises by Lessor shall be construed as an election to
terminate this Lease unless a written notice of such termination is given by
Lessor.

 

ARTICLE 9

ACCESS BY LESSOR

 

Lessor, its agents and employees, shall have the right to enter the Premises
from time to time at reasonable times, in such manner as not to interfere with
Tenant’s operations, to examine the same, show them to prospective purchasers
and other persons, and make (without any obligation to do so) such repairs,
alterations, improvements or additions as Lessor deems desirable. Rent shall not
abate while any such repairs, alterations, improvements or additions are being
made. In addition, during any apparent emergency, Lessor or its agent may enter
the Premises forcibly, and at any time, without liability therefor and without
in any manner affecting Tenant’s obligations under this Lease. Nothing herein
contained, however, shall be deemed to impose upon Lessor any obligation,
responsibility or liability whatsoever for any care, maintenance or repair,
except as otherwise herein expressly provided.

 

ARTICLE 10

HOLDING OVER, SUCCESSORS

 

10.1                        Holding Over.

 

If Tenant holds over or occupies the Premises beyond the Lease Term, Tenant
shall pay Lessor a sum equal to 125% of the Minimum Monthly Rent, prorated for
the number of days of such holding over.

 

6

--------------------------------------------------------------------------------


 

10.2                        Successors.

 

All rights and liabilities herein given to or imposed upon the respective
parties hereto shall bind and inure to the several respective successors and
permitted assigns of the parties. Lessor, at any time and from time to time, may
make an assignment of its interest in this Lease and, in the event of such
assignment; Lessor and its successors and assigns (other than the assignee of
Lessor’s interest in this Lease) shall be released from any and all liability
thereafter accruing hereunder.

 

ARTICLE 11

QUIET ENJOYMENT

 

If Tenant pays the rents and other amounts herein provided, observes and
performs all the covenants, terms and conditions hereof, Tenant shall peaceably
and quietly hold and enjoy the Premises for the Lease Term without interruption
by Lessor or any person or persons claiming by, through or under Lessor,
subject, nevertheless, to the terms and conditions of this Lease.

 

ARTICLE 12

PURCHASE OPTION

 

12.1                        Grant of Option.

 

At any time during the Lease Term, Tenant shall have the first right and option
to purchase the Premises, at a price determined in the manner set forth below:

 

A.            If Tenant wishes to exercise its option, Tenant shall notify
Lessor in writing of its interest in purchasing the Premises.

B.            Within thirty (30) days of Lessor’s receipt of such notice, the
parties shall either (i) mutually agree upon the value of the Premises, or
(ii) mutually agree upon the selection of a certified appraiser to determine
such value. In the event that they are unable to so agree, then the Lessor shall
appoint one certified appraiser, the Tenant shall appoint another, and the two
appraisers so selected shall appoint a third. Each such appraiser shall within
thirty (30) days of his appointment, submit a written appraisal, and the three
appraisals shall be averaged. Thereafter, the appraisal which varies the most
from the average shall be disregarded, and the remaining two appraisers shall be
averaged. The result shall be the value of the Premises.

C.            Within ten (10) days after determination of the value of the
Premises (the “Determined Value”), Tenant shall notify Lessor in writing as to
whether tenant wishes to exercise its purchase option at a price equal to the
Determined Value. Such notice shall legally bind the Lessor to sell, and the
Tenant to purchase, the Premises upon the terms and conditions set forth in
Section 12.2 below.

 

12.2                        Terms of Purchase and Sale.

 

The consummation of the purchase and sale of the Premises (the “Closing”) shall
be held under the following conditions:

 

A.            At the closing, the purchase price shall be payable to Lessor by
certified or cashier’s check or by wire transfer. Tenant shall receive no credit
for rent paid to Lessor during the Lease Term.

B.            The Closing shall be held within thirty (30) days of the date of
Tenant’s notice to Lessor of Tenant’s election to purchase described in
Section 12.1 C, and shall be at such time and place as is agreed by the parties.

 

7

--------------------------------------------------------------------------------


 

C.            At the Closing, Lessor shall, by general warranty deed, grant and
convey to Tenant, in fee simple, free and clear of all liens and encumbrances
(except any restrictions, reservations, easements and rights of way or record,
none of which shall materially impair the use of the Premises), good and
marketable title (and such as will be insurable by any responsible title
insurance company at regular rates to the Premises).

D.            The conveyance shall be made together with all improvements and
all easements and appurtenances appertaining.

E.             Realty transfer taxes shall be equally shared by the parties, and
all costs in connection with obtaining title insurance, recording fees and
similar charges shall be paid in accordance with local real estate practice.

F.              Tenant shall pay all Minimum Monthly Rent and Additional Rent up
to the date of closing.

 

ARTICLE 13

MISCELLANEOUS

 

13.1                        Waiver

 

No waiver by Lessor or Tenant of any breach of any term, covenant or condition
hereof shall be deemed a waiver of the same or any subsequent breach of the same
or any other term, covenant or condition. The acceptance of rent by Lessor shall
not be deemed a waiver of any earlier breach by Tenant of any term, covenant or
condition hereof, regardless of Lessor’s knowledge of such breach when such rent
is accepted. No covenant, term or condition of this Lease shall be deemed waived
by Lessor or Tenant unless waived in writing.

 

13.2                        Entire Agreement.

 

There are no representations, covenants, warranties, promises, agreements,
conditions or undertakings, oral or written, between Lessor and Tenant other
than herein set forth. Except as herein otherwise provided, no subsequent
alteration, amendment, change or addition to this Lease shall be binding upon
Lessor or Tenant unless in writing and signed by them

 

13.3                        Force Majeure.

 

If either party hereto shall be delayed or hindered in or prevented from the
performance of any act required hereunder by reason of strikes, lockouts, labor
troubles, inability to procure material, failure of power, restrictive
governmental laws or regulations, riots, insurrection war or other reason of a
like nature not the fault of the party delayed in performing work or doing acts
required under this Lease (excluding, however the obligation of Tenant to pay
Minimum Rent or Additional Rent hereunder), the period for the performance of
any such act shall be extended for a period equivalent to the period of such
delay.

 

13.4                        Notices.

 

All notices from tenant to Lessor required or permitted by any provision of this
lease shall be directed to Lessor as follows:

 

Richard B. Boyer

Wendy A. Boyer

132 Beverly Road

Pittsburgh, PA 15216

 

8

--------------------------------------------------------------------------------


 

All notices from Lessor to Tenant required or permitted hereunder shall be
directed as follows:

 

Exchange Underwriters, Inc.

121 West Pike Street

Canonsburg, PA 15317

Attn: President

 

With a copy to:

First Federal Savings Bank

P.O. Box 369

Donner at Sixth

Monessen, PA 15062

Attn: President

 

All notices to be given hereunder by either party shall be in writing and
delivered in person or sent by registered or certified mail, return receipt
requested, postage prepaid, or by any express delivery service, addressed to the
party intended to be notified at the address set forth above. Either party may,
at any time, or from to time, notify the other in writing of a substitute
address for that above set forth, and thereafter notices shall be directed to
such substitute address. Notice given as aforesaid shall be sufficient service
thereof and shall be deemed given as of the date delivered, when personally
delivered, or on the third business day after being sent by registered or
certified mail, or on the first business days after being sent by express
delivery service.

 

13.5                        Captions and Section Numbers.

 

This lease shall be construed without reference to titles of articles and
sections, which are inserted only for convenience of reference.

 

13.6                        Applicable Law.

 

This Lease shall be construed under the laws of the Commonwealth of
Pennsylvania.

 

13.7                        Subordination.

 

This Lease and all rights of Tenant hereunder are subject and subordinate (i) to
any mortgage or deed of trust which does now or may hereafter affect the
Premises and (ii) to any and all increases, renewals, modifications,
consolidations, replacements, and extensions of any such mortgage. This
provision is hereby declared by Lessor and Tenant to be self-operative and no
further instrument shall be required to effect such subordination of this Lease.
Tenant shall, however, upon demand at any time or times execute, acknowledge,
and deliver to Lessor any and all instruments and certificates that may be
necessary or propel’ to more effectively subordinate this Lease and all rights
of Tenant hereunder to any such mortgage or deed of trust or to confirm or
evidence such subordination. In the event Tenant shall fail or neglect to
·execute, acknowledge, and deliver any such subordination agreement or
certificate, Lessor may, in addition to any other remedies it may have, as the
agent and attorney-in-fact of Tenant, execute, acknowledge, and deliver the same
and Tenant hereby irrevocably nominates, constitutes and appoints Lessor as
Tenant’s proper and legal agent and attorney in fact for such purposes. Tenant
covenants and agrees, in the event any proceedings are brought for the
foreclosure of any such mortgage or deed of trust, to attorney to the purchaser
upon any such foreclosure sale or trustee’s sale if so requested by such
purchaser and to recognize such purchaser as the Lessor under this Lease.

 

9

--------------------------------------------------------------------------------


 

13.8                        Estoppel Certificate.

 

Tenant will, at any time and from time to time, upon not less than twenty (20)
days’ prior notice by Lessor, execute, acknowledge, and deliver to Lessor a
statement in writing executed by Tenant certifying that this Lease is the entire
agreement between the parties and is unmodified and in full effect (or, if there
have been modifications, that this Lease is in full effect as modified, and
setting forth such modifications) and the date to which the rent has been paid,
that the Tenant has accepted the Premises, and either stating that to the
knowledge of the signer of such certificate, no default exists hereunder or
specifying each such default of which the signer may have knowledge; it being
intended that any such statement by Tenant may be relied upon by any prospective
purchaser or mortgagee of the Premises.

 

13.9                        Memorandum of Lease.

 

Upon the request of either party, Lessor and Tenant shall execute a Memorandum
of Lease with respect to this Lease, and record the same in the office of the
real estate records where the Premises are located.

 

IN WITNESS WHEREOF, Lessor and Tenant have signed and sealed this Lease
Agreement as of the day and year first above written.

 

 

TENANT:

 

 

LESSOR:

EXCHANGE UNDERWRITERS, INC.

 

 

 

 

/s/ Richard B. Boyer

 

 

Richard B. Boyer

By:

/s/ Patrick G. O’Brien

 

Name:

Patrick G. O’Brien

 

Title:

CEO

 

 

/s/ Wendy A. Boyer

 

 

Wendy A. Boyer

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of Land

 

121 West Pike Street

Canonsburg, P A 15317

2-Story Building with basement

 

11

--------------------------------------------------------------------------------